Title: To John Adams from Joel Barlow, 12 December 1785
From: Barlow, Joel
To: Adams, John


     
      Sir
      Hartford Dec 12 1785
     
     My friend Mr Trumbull has done me the honour to mention my name to you in a letter which is herewith enclosed. The Poem

which he mentions is likewise forwarded thro’ the hands of Col—Humphrey to Doct Price with an assgnment of the Copy Right. I have requested the Doctor to use his discretion in procuring an impression & disposing of the copy-Right. Out of the first impression I wish to have about one thousand copies to supply the subscribers in this country, & that whatever subscribers Col Humphrey my obtain in Paris may likwise be supplied from that impression. Your known attachment to the liberal arts & your knowledge of the difficulties we labour under in this respect in our early stage of society in America, give me the confidence to address you on the subject. Should you deem it worthy of your attention I beg you would suggest to Doct Price some method in which it may be brought forward to advantage. I am, like most other poor Poets, in circumstances which require my attention to the profits of a performance, which has cost me considerable labour, & in which I have attempted the advancement of literature & human happiness.
     As the Poem is dedicated by permission to the king of France & his name will probably give it some advantage, I am at a loss whether there would be an impropriety in causing a copy to be presented to the Emperor of Germany & another to the Empress of Russia, as their characters occupy a place in the list of worthies it professes to celebrate. I suggest this not because I imagin it would be a present worthy of their acceptance, as a Poem, but as a curiosity from the New World, & with the idea that it may operate in some degree as an emolument to the Author. Whether it could be done with propriety thro their Ambassadors or otherwise you can better determine.
     With the highest respect I have the / honour to be sir / your obedient & / very humble Servant
     
      Joel Barlow
     
    